DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III drawn to a method of inhibiting activation of a proto-oncogene by an enhancer, encompassing claims 9-12 in the reply filed on 26 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 1-8 and 13-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites “wherein the enhancer and the proto-oncogene are each located within an insulated neighborhood, and wherein the insulated neighborhoods are different from one another”, and therefore sets forth two different insulated neighborhoods. However, claim 9 recites “stabilizing the boundary of the insulated neighborhood”. It is not clear which “insulated neighborhood” in claim 12 is being referred to by “the insulated neighborhood” whose boundary is required to be stabilized.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 is directed to a method of inhibiting activation of a proto-oncogene by an enhancer comprising stabilizing the boundary of the insulated neighborhood.  Claim 9 requires "stabilizing the boundary of the insulated neighborhood" which refers to an active step of "stabilizing".
The specification does not adequately describe an actual reduction to practice of a method of inhibiting activation of a proto-oncogene by an enhancer by stabilizing the boundary of an insulated neighborhood.  The specification also does not describe a specific way to stabilize the boundary of the insulated neighborhood nor a complete structure of an agent or compound that selectively stabilizes the boundary an insulated neighborhood.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a compound that selectively stabilizes the boundary an insulated neighborhood.
The specification does describe a method of identifying an agent that stabilizes an insulated neighborhood [pg. 5, para 3; pg. 32, para 2], and a method where disruption of the insulated neighborhood leads to activation of a proto-oncogene [Example 2].  However, these disclosures do not describe the structure of such agent nor provides a correlation between how the insulated neighborhood can be stabilized to prevent activation of a proto-oncogene.  Additionally the need for a method of identifying an agent that stabilizes an insulated neighborhood weighs in favor of the conclusion that such agents were unknown.
The level of skill and knowledge in the art is that there are no known agents that selectively stabilize the boundaries of an insulated neighborhood and no known correlation between any structural component and the ability to selectively stabilize the boundaries of an insulated neighborhood.  Didych (Didych et. al. 2015 Molecular Biology Vol. 49, No. 6, 818-824) teaches that domain boundaries, i.e. insulated neighborhood boundaries, are spatially brought together, and their formation is mediated by CCCTC-binding factor (CTCF) and components of 
Accordingly, in view of the limited amount of guidance provided by the specification and in the art, one of ordinary skill in the art would conclude that applicant was not in possession of the claimed method of selectively stabilize the boundaries of an insulated neighborhood to inhibit activation of a proto-oncogene by an enhancer because an agent or compound possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636